UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7672


WILLIE L. CASPER, III,

                    Plaintiff - Appellant,

             v.

DOUGLAS B. ROBELEN, Clerk of Court; JOHN DOE (1); JOHN DOE (2),

                    Defendants - Appellees,

             and

ALAN P. KRASNOFF, Clerk of Court,

             Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-00802-LO-TCB)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Lee Casper, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Lee Casper, III, appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

reversible error.

       Casper’s amended complaint, in essence, alleged denial of access to courts.

However, Casper could not show an injury for any purported denial of access, because the

issues he sought to pursue had already been raised and rejected in prior actions. To the

extent that Casper sought to challenge the Supreme Court of Virginia’s denial of his appeal

of the circuit court’s order denying his 2019 motion to vacate, we conclude that the district

court correctly held that such a claim is barred by the Rooker-Feldman 1 doctrine. See

Thana v. Bd. of License Comm’rs, 827 F.3d 314, 318-19 (4th Cir. 2016) (explaining that

doctrine provides “that lower federal courts are precluded from exercising appellate

jurisdiction over final state-court judgments” (internal quotation marks omitted)).

Accordingly, we affirm for the reasons stated by the district court. 2 Casper v. Robelen,

No. 1:20-cv-00802-LO-TCB (E.D. Va. filed Oct. 24, 2020 & entered Oct. 27, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED


       1
        D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co.,
263 U.S. 413 (1923).

      We decline to consider claims that Casper raises for the first time on appeal. See
       2

Pornomo v. United States, 814 F.3d 681, 686 (4th Cir. 2016).

                                             2